

116 HR 8988 IH: Save Jobs During the Pandemic Act of 2020
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8988IN THE HOUSE OF REPRESENTATIVESDecember 16, 2020Mr. Kim (for himself, Mr. Suozzi, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to reduce the base erosion minimum tax rate for taxable years ending in 2020.1.Short titleThis Act may be cited as the Save Jobs During the Pandemic Act of 2020. 2.Base erosion minimum tax relief for 2020(a)In generalSection 59A(b) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (1), by striking and (3) and inserting , (3), and (5), and (2)by adding at the end the following new paragraph:(5)Modification for taxable years ending in 2020(A)In generalIn the case of any taxable year ending in 2020, paragraph (1) shall be applied by substituting 0 percent for 10 percent in subparagraph (A) of such paragraph.(B)Coordination with section 15Section 15 shall not apply to any of the changes in rates of tax by reason of subparagraph (A)..(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.